Order unanimously affirmed, without costs. Memorandum: Special Term properly dismissed plaintiffs’ first cause of action seeking damages based on defendants’ alleged fraud in the sale of real property. There is no allegation of any representation made by defendants and, indeed, it appears that there was no communication between plaintiffs and defendants. Plaintiffs’ allegations that defendants fraudulently concealed latent defects in their residential structure are insufficient as a matter of law (see, Perin v Mardine Realty Co., 5 AD2d 685, affd 6 NY2d 920). (Appeal from order of Supreme Court, Genesee County, Bergin, J. — dismiss cause of action.) Present— Dillon, P. J., Hancock, Jr., Callahan and Green, JJ.